MEMORANDUM **
Kuldeep Kaur, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Kaur’s motion to reopen because the evidence she submitted was too general to demonstrate an objective basis for fearing persecution in India and she offered no evidence to overcome the immigration judge’s (“IJ”) adverse credibility finding. Accordingly, Kaur failed to establish prima facie eligibility for asylum or withholding of removal. See 8 C.F.R. § 1003.2(c)(1); Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding the denial of a motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution).
To the extent Kaur challenges the BIA’s order summarily affirming the IJ’s order denying her application for asylum and withholding of removal, we lack jurisdiction because the instant petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.